Citation Nr: 1517706	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected asthma.

2.  Entitlement to an increased rating in excess of 30 percent for service-connected asthma.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2005 to October 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO, inter alia, denied service connection for obstructive sleep apnea on a direct basis and as secondary to the Veteran's service-connected asthma.  In June 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.

Subsequently, in a February 2013 rating decision, the RO, inter alia, denied a rating in excess of 30 percent for service-connected asthma.  Although not explicitly addressed in the rating decision, in the February 2013 notification letter, the RO also indicated that a TDIU was denied.  In October 2013, the Veteran filed a NOD, expressing disagreement with a number of issues, including the denial of an increased rating for asthma, and the matter of his entitlement to a TDIU.  Later that month, he clarified that he was only appealing the denials of a higher rating for asthma and a TDIU. 

In December 2014, the Veteran and his testified during a Board hearing before the undersigned Veterans Law Judge at the RO on the matter of service connection for obstructive sleep apnea, to include as secondary to service-connected asthma; a transcript of that hearing is of record.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses the claims for service connection for obstructive sleep apnea and for a TDIU-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional action in this appeal is warranted.

In support of the Veteran's claim for service connection for obstructive sleep apnea, he and his wife have provided testimony regarding the onset and continuity of his symptoms they believe to be associated with obstructive sleep apnea.  

The Veteran asserts that, while on active duty and stationed at Fort Irwin, his wife had to wake him up because she thought he was not breathing.  The Veteran went to the emergency room and was diagnosed with obstructive sleep apnea.  His wife stated that the physicians said his asthma triggered his obstructive sleep apnea.  

The Veteran also testified that, after discharge, he received ongoing treatment from VA for his sleep apnea.  At the VA Medical Center (VAMC) in Memphis, Tennessee, the Veteran was diagnosed with sleep apnea and given a CPAP machine to wear at night.  Following the hearing, accompanied by a waiver of initial RO consideration, the Veteran submitted a January 2015 letter from his treating VA physician who stated that his allergic rhinitis, asthma, and sleep apnea were interconnected.  The physician opined that allergies contribute to rhinitis and asthma, and allergic rhinitis could significantly worsen sleep apnea.  The Board notes that, although the Veteran filed a claim for service connection for rhinitis, that claim was denied.  The Veteran also submitted three articles from the internet discussing the link between asthma and sleep apnea.

The Board finds that the January 2015 opinion submitted by the Veteran's treating VA physician does not adequately resolve the questions pertinent to secondary service connection.  The physician indicated that the Veteran's allergic rhinitis, asthma, and sleep apnea were interconnected.  However, the physician's letter contains generalized statements, and he did not specifically address whether, or how, the Veteran's sleep apnea was caused by or aggravated by his service-connected asthma.  

Additionally, with regard to the Internet information submitted by the Veteran purporting to link sleep apnea to asthma, the Board notes that these documents contain no information specific to this Veteran's sleep apnea and, hence, are not probative of his claim.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

Therefore, the medical opinion and information supplied by the Veteran is inadequate to resolve the current claim.  

However, given the information provided-to include competent lay evidence that the Veteran first manifested symptoms of sleep apnea during active duty, as well as the opinion and Internet articles which collectively indicate a possible relationship between the Veteran's service-connected asthma and his sleep apnea-the Board finds that the requirements for obtaining a VA examination and medical opinion to resolve the claim for service connection are met.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical opinion addressing the etiology of the Veteran's obstructive sleep apnea.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Memphis, Tennessee, dated up to February 9, 2015.  In addition, the claims file reflects that the Veteran also receives treatment at the VA South Outpatient Clinic, also in Memphis, Tennessee.  The most recent treatment records from that facility are dated to August 12, 2014.  On remand, the AOJ should obtain from each facility updated records of any relevant VA treatment of the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

As a final matter, as noted in the introduction, the Veteran has disagreed with the RO's denials of an increased rating for asthma and a  TDIU (albeit, the latter in an RO letter rather than an RO rating decision).  However, the AOJ has not yet issued a SOC with respect to these issues, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200, 20.201, 20.202 (2014).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC addressing the claims for an increased rating for asthma and for a TDIU, along with a VA Form 9, and afford them the opportunity to file a substantive appeal perfecting an appeal as to those issues.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims referenced above, within 60 days of the issuance of the SOC.

2.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, particularly, from the Memphis VAMC (dated since February 9, 2015), and from the VA South Outpatient Clinic in Memphis, Tennessee (dated since August 12, 2014).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records documenting treatment or diagnosis of obstructive sleep apnea that are not already associated with the claims file.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo an examination for obstructive sleep apnea, by an appropriate physician, at a VA medical facility.

The entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's  and his wife's oral and written assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea:

(a) had its onset during or is otherwise medically related to the Veteran's service; or, if not

(b)  was caused, or is aggravated (worsened beyond the natural progression) by his service-connected asthma.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for obstructive sleep apnea in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

